Citation Nr: 0704042	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-31 455	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to July 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision.  

The veteran initially requested a Board hearing, however, in 
March 2006 the veteran contacted VA and withdrew his request.  
The Board will proceed with appellate review. 

The issues of entitlement to service connection for sinusitis 
and headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.	The veteran received notice of a January 1995 rating 
decision denying his claim for service connection for back 
pain because the service medical records were silent for 
treatment for a back disability in service.  The veteran also 
received his right to appeal, however, did not appeal the 
January 1995 RO decision.  

2.	Evidence received subsequent to the January 1995 RO 
decision is evidence not previously submitted to the RO, 
relates to an unestablished fact necessary to substantiate 
the claim, and presents a reasonable possibility of 
substantiating the veteran's claim.

3.	The veteran has a current diagnosis of degenerative disc 
disease of the cervical spine.  

4.	The veteran did receive treatment for an injury in service 
to his neck in the C-7 area.  

5.	There is competent medical evidence that creates a link 
between the veteran's current disability and his in-service 
injury.  


CONCLUSION OF LAW

1.	The January 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).

2.	New and material evidence has been submitted and the claim 
for entitlement to service connection for back pain is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

3.	The criteria for service connection for a back disability 
have been met.   
38 U.S.C.A. §§  1110, 5107 (b) (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in February 2003 and February 
2005; a rating decision in April 2003; a statement of the 
case in July 2004; and supplemental statements of the case in 
February 2005 and April 2005.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

In reviewing an application to reopen a claim of service 
connection, as is this case, the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought."  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  The correspondence sent to the veteran 
does not include information regarding what is considered new 
and material evidence; however, the Board finds that even if 
there is a defect with regard to the content of any of the 
notices that defect is harmless because the veteran did, in 
fact, submit new and material evidence.  Further, the veteran 
did receive adequate notice regarding basic service 
connection which is the basis of the Boards current review.  

Additionally, the defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  As such, VA effectively complied 
with all of the required elements under VA's duty to notify 
claimants prior to the last adjudication (an April 2005 
supplemental statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

In this case, the VA has obtained all relevant, identified 
and available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also examined 
the veteran.  Thus, VA has satisfied both the notice and duty 
to assist provisions of the law.  The Board will first 
address whether new and material evidence has been presented 
to reopen the veteran's claim. 

New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for a back disability including herniation of the cervical 
spine with degenerative disc changes with radiation of pain 
and numbness to the left shoulder, arm, hand and fingertips.  

Evidence must be new and material to reopen a previously 
disallowed claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
this case, a January 1995 RO decision denied the veteran's 
claim for service connection for a back disability, 
characterized as back pain.  The RO concluded that the 
service medical records were "silent for any treatment for a 
back condition."  The veteran was properly notified of the 
rating decision and his right to appeal, however, he did not 
appeal this decision and it became final.  See 38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156.  As such, the Board will 
address the evidence submitted since the 1995 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In January 1995, the RO examined the service medical records 
and a December 1994 VA examination prior to denying the 
veteran's claim for service connection for "back pain."  

The service medical records reveal that the veteran was 
struck in the back of the neck with a pistol during a robbery 
in April 1974.  This incident caused the veteran pain and 
tenderness in the area of C-7.  The physician's impression 
was contusion to the veteran's back.  From April 1974 to July 
1978, the service medical records are negative for any 
continuing treatment for back or neck pain.  

The 1994 VA examination reflects a diagnosis of cervical 
degenerative disk disease, however, did not provide an 
opinion regarding whether or not the disease was service 
connected.  The RO found that the "veteran's back pain was 
not incurred in or aggravated during military service.  The 
service medical records are silent for any treatment for a 
back condition" and denied the veteran's claim. 

Since the 1995 RO decision, the veteran submitted a December 
2002 letter from a chiropractor stating that the veteran's 
moderate disc degeneration, DJD, and herniation at C5-C6 were 
caused by "past trauma." 

The same chiropractor submitted another letter which was 
received in August 2004 which stated that he had treated the 
veteran since November 2002 for neck pain, upper back and 
shoulder pain.  The veteran was noted to have moderate 
cervical spine degeneration and disc disease.  The 
chiropractor concluded that, based on the veteran's 
statements regarding the assault in service, the veteran's 
"ongoing pain and suffering is cause by this one incident."

The veteran also submitted statements from his father and 
brother in February 2005.  The statement from the veteran's 
father indicates that the veteran has been suffering from 
back and neck pain since he came out of service.  The 
statement from the veteran's brother states that the veteran 
was involved in "an accident" while in service, has severe 
back and neck pain since service, and the injuries were 
caused by the accident have been getting increasingly worse.  

The above mentioned evidence submitted by the veteran is 
neither cumulative nor redundant of the evidence of record at 
the time of the January 1995 RO denial of the veteran's claim 
for service connection for a back disability.  The Board 
finds that the evidence submitted since the January 1995 RO 
decision has not been previously reviewed by the RO, and is 
therefore, new evidence.  

The Board also finds that the evidence submitted relates to 
the unestablished fact of whether or not the veteran's 
disability is related to service, which is necessary to 
substantiate the claim.  Additionally, the chiropractor's 
statements and the lay statements raise a reasonable 
possibility of substantiating the veteran's claims because 
the evidence suggests a link between the veteran's current 
disability and injury in service.  As such, new and material 
evidence has been submitted, and the veteran's claim for 
service connection for a back disability to include the 
residuals of herniation of his cervical spine with 
degenerative disc changes with radiation of pain and numbness 
to the left shoulder, arm, hand and fingertips is reopened.  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record. See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).


Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board must weigh the credibility and probative value of 
the evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).

The veteran's 1973 enlistment examination is negative for a 
back disability.  The veteran also reported that he did not 
have "recurrent back pain" prior to service.  

The service medical records reveal that the veteran was 
struck in the back of the neck with a pistol during a robbery 
in April 1974.  This incident caused the veteran pain and 
tenderness in the area of C-7.  The physician's impression 
was contusion to the veteran's back.  From April 1974 to July 
1978, the service medical records are negative for any 
continuing treatment for back or neck pain.  

In September 1975, a clinical evaluation of the veteran was 
normal and no back disability was noted on the examination 
conducted during service.  

The veteran reported, when examined for separation purposes 
in June 1978, that he had swollen or painful joints.  On 
medical examination, the physician indicated that the only 
painful joints that the veteran suffered from in service were 
his knees, which were climate related.  There is no 
indication of a back disability in the physician's separation 
examination prior to discharge and the physician specifically 
indicated that the veteran's spine was normal.  Additionally, 
the Board notes that the veteran reported that he did not 
have "recurrent back pain" in June 1978.  

A May 1994 report from a chiropractor indicates that the 
veteran relayed that an incident occurred in service in which 
two people attacked him and hit and kicked him on his head, 
neck and back.  The veteran indicated that he has had pain 
and headaches since that incident.  The chiropractor 
diagnosed the veteran with vertebral motor unit derangement, 
multiple (subluxations) and cervicobrachial syndrome, 
diffuse.  The chiropractor stated his impression was that the 
veteran's diagnoses "were the direct result of the assault 
which occurred in service."  The chiropractor indicated that 
the basis of his opinion was his examination of the veteran, 
x-ray results, the veteran's history and his response to 
treatment.  

A February 1994 VA x-ray reflects the impression of 
hypoplastic odontoid process of C2 versus old fracture of 
odontoid versus hypoplastic odontoid with secondary ossicle 
and degenerative disc disease at the C5-C6 level with neural 
foraminal encroachment on the left at C5-C6 and on the right 
at C6-C7.  

A December 1994 VA physician following an examination 
concluded that the veteran has a history of a neck injury 
with symptomatic neck, with degenerative disk disease.  The 
VA examiner did not include an opinion regarding whether the 
veteran's spine disability was related to service.  

A VA examiner in April 2004 diagnosed the veteran with 
"osteoarthritis and degenerative disk disease cervical 
spine, symptomatic."  The examiner reviewed the veteran's 
claim file and service medical records and found that there 
was an incident in service when the veteran was "robbed and 
struck in the back of neck with pistol."  The VA examiner 
concluded that "it is not likely that the veteran's current 
cervical spine problems are the result of a neck injury in 
the service in 1974."  

The Board acknowledges the veteran's and his family's 
assertions regarding the etiology of the veteran's 
disability, however, as lay people, they are not competent to 
provide a medical opinion about diagnosis or causation.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore such statements 
are not competent medical evidence that the veteran's back 
disability was incurred in service.  

The Board notes that there is conflicting medical evidence on 
file regarding the etiology of the veteran's disability, 
including the statements from the chiropractors and the 2004 
VA medical examiner.  The Board has considered all three 
opinions regarding the etiology of the veteran's back 
disability and concludes that there is an approximate balance 
of positive and negative evidence regarding the etiology of 
the veteran's back disability.  

The Board acknowledges that neither report from the 
chiropractors indicate that they examined the veteran's claim 
folder or service medical records, but that their impression 
was based on the statements of the veteran that his back pain 
was the result of an inservice injury.  Both opinions were 
also expressed many years after service.  

The Board also notes that there are no records to suggest 
that the back condition was chronic or manifested within one 
year of separation from service.  

The record is clearly in conflict regarding the etiology of 
the veteran's back disability, therefore, the Board must 
weigh the credibility and probative value of the evidence.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994). 

The Board finds the 2004 VA opinion and the opinions of the 
chiropractors in equipoise regarding the etiology veteran's 
disability and its chronicity.  There is however, 
incontrovertible evidence of trauma in service.  Accordingly, 
the evidence may not be said to preponderate against the 
veteran.

In reaching this conclusion, the Board resolves the benefit 
of the doubt in favor of the veteran.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of a neck injury is granted. 


REMAND

The record reflects that the veteran filed a Notice of 
Disagreement (NOD) in December 2003 in response to the RO's 
denial of service connection for sinusitis and headaches in 
an April 2003 rating decision.  The veteran filed an 
application to reopen his claim for service connection in 
February 2003.  In July 2004 the RO issued a Statement of the 
Case addressing the veteran's claim to reopen his claim for 
service connection for a back disability.  The Statement of 
the Case did not address the issues of sinusitis or 
headaches. 

The Board notes that the December 2003 NOD was received by 
the RO within a year of the April 2003 rating decision, and 
is therefore timely.  38 U.S.C.A. § 7105.  As a timely NOD 
regarding the above issues has been submitted, a remand is 
required in order for the RO to provide the veteran a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (holding the Board should remand the issue to the 
RO for the issuance of a Statement of the Case when a notice 
of disagreement had been timely filed).  38 U.S.C.A. § 7105.  
Thereafter, the veteran must submit a timely substantive 
appeal in order for this the issues to be perfected for 
appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a Statement of 
the Case with respect to his claims for service 
connection and his application to reopen a claim 
for service connection for sinusitis and 
headaches, to include notification of the need and 
the appropriate time period in which to file a 
substantive appeal. If a timely substantive appeal 
is filed, these issues should be returned to the 
Board for appellate review.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


